                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


TONYA TAYLOR,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   CIVIL ACTION
                                                 )   FILE NO6:19-cv-00067-RSB-CLR
WAL-MART STORES EAST, LP and                     )
WALMART INC.,                                    )
                                                 )
       Defendants.                               )

                         CONSENT CONFIDENTIALITY ORDER

       The parties to this action have come before the Court requesting a confidentiality order.

The parties agree and consent that the “good cause” requirement of Fed. R. Civ. P. 26(c)(1)

exists in this case in order to expedite the flow of discovery material, facilitate the prompt

resolution of disputes over confidentiality, adequately protect material entitled to be kept

confidential, and ensure that protection is afforded only to material so entitled. The parties

further consent and agree that a multitude of confidential and proprietary corporate documents

which will be requested and produced in this litigation necessitate a protective order specifically

in regard to those that include financial, trade secret, confidential or proprietary business

information. After careful consideration, the Court finds that the “good cause” requirement of

Fed. R. Civ. P. 26(c)(1) has been met and therefore GRANTS the Parties’ request for a protective

order as set forth below. However, nothing in this Order shall be construed as allowing the

parties to file any documents under seal without the permission of the Court. Should the parties

seek to file documents under seal, they must follow and comply with the procedures set forth in

this Court’s Local Rule 79.7
     1.     Non-disclosure of Stamped Confidential Documents. Except with the

     prior written consent of the party or other person originally designating a

     document to be stamped as a confidential document, or as hereinafter provided

     under this Order, no stamped confidential document may be disclosed to any

     person. A “stamped Confidential Document” means any document which bears

     the legend (or which shall otherwise have had the legend recorded upon it in a

     way that brings it to the attention of a reasonable examiner) “Confidential” to

     signify that it contains information believed to be subject to protection under

     F.R.C.P. 26. For purposes of this Order, the term “document” means all written,

     recorded, or graphic material, whether produced pursuant to F.R.C.P. 34,

     subpoena, by agreement, or otherwise. Interrogatory answers, responses to

     requests for admission, deposition transcripts and exhibits, pleadings, motions,

     affidavits, and briefs that quote, summarize, or contain materials entitled to

     protection may be accorded status as a stamped confidential document, but, to the

     extent feasible, shall be prepared in such a manner that the confidential

     information is bound separately from that not entitled to protection.

2.   Permissible Disclosure. Notwithstanding Paragraph 1, stamped confidential

     documents may be disclosed to counsel for the parties in this action who are

     actively engaged in the conduct of litigation involving Wal-Mart Inc., Wal-Mart

     Stores East, LP (hereinafter “Walmart”); to the partners, associates, secretaries,

     paralegal assistants, and employees of such counsel to the extent reasonably

     necessary to render professional service in such litigation; to persons with prior

     knowledge of the documents or the confidential information contained therein,
and their agents; to court officials involved in such litigation (including court

reporters, persons operating video recording equipment at depositions, and any

special master appointed by the Court); and to the parties in this case. Subject to

the provisions of subparagraph (C), such documents may also be disclosed:

A.     to any person designated by the Court in the interest of justice, upon such

       terms as the Court may deem proper; and

B.     to persons noticed for depositions or designated as trial witnesses to the

       extent reasonably necessary in preparing to testify; to outside consultants

       or experts retained for the purpose of assisting counsel in the litigation; to

       employees of parties involved solely in one or more aspects of organizing,

       filing, coding, converting, storing, or retrieving data or designing

       programs for handling data connected with this action, including the

       performance of such duties in relation to a computerized litigation support

       system; and to employees of third-party contractors performing one or

       more of these functions; to any person serving as a juror in a trial of the

       captioned matter; or any other person designated by written agreement

       between the parties or the subsequent order of the Court after reasonable

       notice to all parties.

C.     If the receiving party desires to disclose documents, material, or

       information designated as “Confidential,” or information derived

       therefrom, to any individual not authorized to receive “Confidential”

       information under paragraph 2, the receiving party shall first identify to

       the producing party, in writing, the documents, material, or information
            that it desires to disclose and the name, title, and job responsibilities of

            each such individual to whom the receiving party wishes to disclose the

            documents, material or information designated as “Confidential” and the

            reasons why the receiving party wishes to disclose such confidential

            documents, material or information. The producing party shall, within 48

            hours of receiving said written notice, inform the receiving party in

            writing whether it consents or objects to the proposed disclosure. The

            receiving party may seek a prompt hearing before this Court for an Order

            allowing the proposed disclosure and the producing party will cooperate in

            obtain such a prompt hearing.

3.   Declassification. If a party objects to the designation of any material as

     confidential information, the attorneys for the party will first consult in a good

     faith attempt to come to an agreement as to the document, testimony or

     information which is claimed to constitute confidential information. Should a

     party object to the designation of any material as confidential information and the

     parties cannot come to an agreement as to the information, that party may apply to

     the Court for a ruling that a document (or category of documents) stamped as

     confidential is not entitled to such status and protection. The party or other person

     that designated the document as confidential shall be given notice of the

     application and an opportunity to respond. To maintain confidential status, the

     proponent of confidentiality must show good cause for the document to have such

     protection. Until the Court enters an order, if any, changing the designation of the

     material, it shall continue to be treated as confidential and as a protected
     document as provided in this Order.

4.   Confidential Information in Depositions.

     A.     During a deposition, an employee or former employee of Defendant

            Walmart or any expert designated by Defendant Walmart may be shown

            and examined about stamped confidential documents identified by

            Walmart.

     B.     Any other deponent may, during the deposition, be shown and examined

            about stamped confidential documents if the deponent already knows the

            confidential information contained therein or if the provisions of

            Paragraph 2 are complied with. Deponents shall not retain or copy

            portions of the transcript of their depositions that contain confidential

            information not provided by them or the entities they represent unless they

            sign the form prescribed in Paragraph 2. A deponent who is not a party or

            a representative of a party shall be furnished a copy of this Order before

            being examined about, or asked to produce, potentially confidential

            documents.

     C.     Parties (and deponents) may, within thirty (30) days after receiving a

            deposition, designate pages of the transcript (and exhibits thereto) as

            confidential. Confidential information within the deposition transcript may

            be designated by underlining the portions of the pages that are confidential

            and marking such pages with the following legend: “Confidential –

            Subject to Protection Pursuant to Court Order.” Under expiration of the

            thirty-day period, the entire deposition will be read as subject to protection
            against disclosure under this Order. If no party or deponent timely

            designates confidential information in a deposition, then none of the

            transcript or its exhibits will be treated as confidential; if a timely

            designation is made, the confidential portions and exhibits shall be filed

            under seal separate from the portions and exhibits not so marked.

5.   Confidential Information at Trial. Subject to the Federal Rules of Evidence,

     stamped confidential documents and other confidential information may be

     offered in evidence at trial or any court hearing. Any party may move the Court

     for an order that the evidence be received in camera or under other conditions to

     prevent unnecessary disclosure. The Court will then determine whether the

     proffered evidence should continue to be treated as confidential information and,

     if so, what protection, if any, may be afforded to such information at the trial.

6.   Subpoena by Other Courts or Agencies. If another court or an administrative

     agency subpoenas or orders production of stamped confidential documents that a

     party has obtained under the terms of this Order, such party shall promptly notify

     the party or other person who designated the document as confidential of the

     pendency of such subpoena or order.

7.   Client Communication. Nothing in this Order shall prevent or otherwise restrict

     counsel from rendering advice to their clients and, in the course thereof, relying

     generally on examination of stamped confidential documents; provided, however,

     that in rendering such advice and otherwise communicating with such clients,

     counsel shall not make specific disclosure of any item so designated except

     pursuant to the procedures of paragraphs 2(B) and (C).
8.    Use. Persons obtaining access to stamped confidential documents under this

      Order shall use the information only for preparation and trial of litigation

      involving Wal-Mart Stores East, LP, Inc. (including appeals and retrials), and

      shall not use such information for any other purpose, including business,

      governmental, commercial, administrative, or judicial proceedings.

9.    Modification Permitted. Nothing in this Order shall prevent any party or other

      person from seeking modification of this Order or from objecting to discovery

      that it believes to be otherwise improper.

10.   Responsibility of Attorneys. The attorneys of record are responsible for

      employing reasonable measures, consistent with this Order, to control duplication

      of, access to, and distribution of copies of stamped confidential documents.

      Parties shall not duplicate any stamped confidential document except working

      copies and for filing under seal.

      A.     Review of the confidential documents and information by counsel,

             experts, or consultants for the litigants in the litigation shall not waive the

             confidentiality of the documents or objections to production.

      B.     The inadvertent, unintentional, or in camera disclosure of confidential

             document and information shall not, under any circumstances, be deemed

             a waiver, in whole or in part, of any party’s claims of confidentiality.

11.   Within 90 days of the date of termination of this Action through settlement or the

      issuance of a final non-appealable order, each party and non-party shall, unless

      otherwise agreed, assemble all documents that disclose Confidential Information

      in its possession, custody, or control, including copies, and send it to the
              producing party.

       12.    Each person who receives confidential information submits himself or herself to

              the personal jurisdiction of this Court for the enforcement of this Order.

       13.    The provisions of this Confidentiality Order shall not terminate with the

              disposition of this action, but shall continue in effect until further order of the

              Court.

       14.    Nothing contained in this Order and no action taken pursuant to it shall prejudice

              the right of any party to contest the alleged relevancy, admissibility,

              discoverability of the confidential documents and information sought.

       SO ORDERED, this 4th day of October, 2019.



                                            ___________________________________
                                            _________
                                                    ____
                                                       ____________________
                                                                         ____
                                                                            _____
                                                                               _ _
                                            United
                                            U itted States
                                            Un          tes Magistrate Judge
                                                    Staate               Juddge
                                                                              g
                                            For the Southern District of G   Georgia
                                                                               eorg


Consented to by:

                                                    BOWEN PAINTER, LLC


                                                    /s/ Paul W. Painter_____________
                                                    Paul W. Painter
                                                    Georgia Bar No. 520965
                                                    Attorney for Plaintiff

P.O. Box 8966
Savannah, Georgia 31412
(912) 335-1909
                                                    DREW ECKL & FARNHAM, LLP



                                                    /s/ Michael L. Miller
                                                    Michael L. Miller
                               Georgia Bar No. 508011
303 Peachtree Street NE
Suite 3500
Atlanta, Georgia 30308
(404) 885-1400
MillerM@deflaw.com
                               DREW, ECKL & FARNHAM, LLP


                               /s/ Garret W. Meader
                               Garret W. Meader
                               Georgia Bar No. 142042
                               Lisa N. Higgins
                               Georgia Bar No. 352020
                               Attorneys for Defendants

777 Gloucester St., Ste. 305
Brunswick, GA 31520
(912) 280-9662
MeaderG@deflaw.com
HigginsL@deflaw.com
